DETAILED ACTION
1.	This communication is in response to application filed on 12/28/2018 . After a thorough search and examination of the present application and in light of the prior art made of record including the written opinion of international searching authority, claims 1-20 are allowed.


Reasons for allowance
2.	The prior art does not teach or fairly suggest capturing and generating sensory data on a subject during a compliance evaluation and monitoring session; one or more domain knowledge data entities, each domain knowledge data entity comprising one or more concept data entities and one or more task data entities, wherein each concept data entity comprises one or more and task performance specification content items, wherein each task data entity comprises one or more compliance questionnaire and task procedural instruction material items, wherein each task data entity is associated with at least one concept data entity, and wherein a curriculum is formed by grouping a plurality of the concept data entities; estimate/estimating the subject’s affective state and cognitive state using the sensory data collected from the optical sensors; select/selecting a subsequent task data entity and retrieve from the electronic databases the task data entity’s compliance questionnaire and task procedural instruction material items for delivery and presentment to the subject after each completion of a task data entity in the compliance evaluation and monitoring session; create/creating  a list of task data entities available for selection of the subsequent task data entity, wherein the task data entities available for selection are the task data entities associated with the one or more concept data entities forming the curriculum selected; wherein the selection of a task data entity from the list of task data entities available for selection is based on a probability of the subject achieving a target compliance level in a task associated with the concept data entity’s task performance specification content items; and wherein the probability of the subject achieving the target compliance level is computed using input data of the estimation of the subject’s affective state and cognitive state.

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        June 4, 2022